Daly, J.
It appears tbat when tbe note in suit became due, Jenkins, tbe payee, called upon Ferguson, one of the plaintiffs, and told him that tbe maker bad promised to place funds in bis (Jenkins’) bands, to meet the note in four months, and proposed to give bis (Jenkins’) indorsed paper at four months in renewal, offering, as an inducement, ample security in stock. Tbe proposal was accepted. Jenkins placed tbe security in Ferguson’s, bands and the paper in renewal was given. This arrangement was entirely without tbe knowledge of Hughes, tbe second indorser.
This was an express agreement to give time to tbe maker and payee, founded upon a good consideration, and operated to discharge Hughes. Bank of Utica v. Ives, 17 Wend. 501 ; Gahn v. Niemcewicz, 11 id. 312. It was not a mere indulgence, at tbe *75will of tbe plaintiffs, but, by accepting tbe indorsed paper of Jenkins in renewal, in consideration of tbe security placed by bim in tbeir bands, they suspended tbe right of action upon tbe original note, until tbe maturity of tbe paper taken in renewal (Putnam v. Lewis, 8 Johns. 889), and thereby discharged Hughes; that agreement having been entered into without bis knowledge or consent.
Tbe notice of appeal, moreover, was defective in not setting forth tbe grounds of appeal. To say that “ tbe judgment is un-sustained by and contrary to law and evidence,” is a notice that might be given in every case, and would be a mere formality, furnishing no information whatever, to tbe opposite party or to tbe court, of tbe grounds upon which tbe appeal was brought. Tbe notice should specify, with sufficient distinctness and cUfc tainty, tbe error or errors committed by tbe court below, to rectify which tbe appeal has been taken.
Judgment affirmed.